People v Lopez (2020 NY Slip Op 00063)





People v Lopez


2020 NY Slip Op 00063


Decided on January 7, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 7, 2020

Acosta, P.J., Manzanet-Daniels, Kapnick, Oing, JJ.


10726 9474/99

[*1] The People of the State of New York, Respondent,
vRicardo Lopez, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (David Crow of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Frank Glaser of counsel), for respondent.

Order, Supreme Court, New York County (Ruth Pickholz, J.), entered on or about May 28, 2015, which denied defendant's CPL 440.46 motion for resentencing, unanimously affirmed.
The court providently exercised its discretion in denying resentencing, in light of defendant's extensive criminal history and repeated parole violations, including a violent crime committed while on parole, and his unsatisfactory prison disciplinary record (see e.g. People v Correa, 83 AD3d 555 [1st Dept], lv denied 17 NY3d 805 [2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 7, 2020
CLERK